Filed 6/26/13 Holland v. Super. Ct. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

CHRISTOPHER MELVIN HOLLAND,                                          H038872
                                                                    (Santa Clara County
         Petitioner,                                                 Super. Ct. No. CC783064)

         v.

THE SUPERIOR COURT OF SANTA
CLARA COUNTY,

         Respondent;

THE PEOPLE,

         Real Party in Interest.


         Petitioner Christopher Melvin Holland is charged with special-circumstance
murder. He seeks a writ of mandate following the superior court’s denial of his motion to
compel production of unredacted police reports and identifying information for certain
witnesses on the People’s witness list. He contends that the reciprocal discovery statutes
and due process require the People to produce this information. We agree. We therefore
grant the petition.
                                     BACKGROUND
       On December 3, 2007, the People charged Holland with rape-murder special
circumstance and an enhancement for the personal use of a deadly weapon for the alleged
crime on August 7, 1983. (Pen. Code, §§ 187, 190.2, subd. (a)(17).)1
       Before the preliminary examination, the People provided Holland with redacted
police reports that included the names of people interviewed but removed the occupation,
race, sex, date of birth, age, and telephone number of witnesses.2 The People did not
explain why they blacked out this information, did not claim it had been redacted to
protect witnesses, and did not ask the court to find good cause to redact before doing so.
Separately, the People produced copies of reports by district attorney investigators but
redacted all contact and other identifying information listed in those reports. Holland
asked for the unredacted contact information, and on March 15, 2011, the People sent
him a list of potential witness names without any identifying information; five names of
which were listed with “address unknown.”3
       On July 31, 2012, Holland filed a motion to compel disclosure of the unredacted
police reports as well as the addresses or other identifying contact information for the
“address unknown” witnesses listed on the People’s list. In that motion, he stated that,
without more information than the names of witnesses, “it is virtually impossible for the
defense to locate, interview or investigate the credibility and reputation of these



       1
         Further unspecified statutory references are to the Penal Code.
       2
         Also blacked out were license plate numbers of vehicles parked near the crime
scene, prescription numbers for controlled substances recovered during police
investigation, and the serial number of an abandoned bicycle found near the crime scene,
but the prosecutor has since provided this information.
       3
         These five names include Deloris Hernandez, Debra Walker, Melanie Swain,
Virginia Stewart, and James Freitas, for whom no identifying information has been
provided.


                                              2
witnesses.” Holland argued that both statutory and due process obligations require the
People to produce this information as discovery.
       On August 7, 2012, the People filed their opposition to the motion on the ground
that they did not have the addresses or contact information for certain witnesses. The
People contended that no law supports Holland’s argument and clarified that “we haven’t
nailed down [the witnesses] most current address[es].” The People argued that the
identifying information was nevertheless irrelevant and immaterial because they would
not seek to admit into evidence such information as a testifying witness’s date of birth.
Further, the People stated, with regards to witness Christine Henderson (Ms. Henderson)
in particular, that they no longer had her valid phone number and address.4
       At the hearing on September 12, 2012, the superior court denied the motion to
compel, stating the following: “With respect to the provision of general identifying
information such as occupation, race, gender, age and date of birth, I’m not going to
order that . . . information be provided . . . . [¶] . . . [¶] With respect to the witness who
refuses to provide her current address or contact information, the People are apparently
contacting her at this time exclusively through an attorney. I understand that the defense
has that same information. There is no requirement that the People go out and actively
seek other information, although it appears they are doing so with no results, and the
defense has the same opportunity, it appears, to contact this witness as do the People. [¶]
And for that reason, I am not going to order that they provide any phone numbers or
materials other than the contact information they have, which is as the attorney
previously discussed.”


       4
        On December 13, 2012, there was a preliminary examination in a separate case
against Holland. During the examination, an investigator for the People described his
May 2010 interview with witness Ms. Henderson. The investigator testified that he knew
Ms. Henderson’s last known address. The People successfully objected on grounds of
relevance to further inquiries on the subject of Ms. Henderson’s whereabouts.


                                                3
       On October 11, 2012, Holland filed the instant writ petition, challenging the
superior court’s denial of the motion to compel. On December 5, 2012, this court issued
a temporary stay of trial proceedings and solicited preliminary opposition. On January
29, 2013, we issued an order to show cause.
                                         MOOTNESS
       In this petition, Holland seeks review of the order denying his motion to compel
the People’s production of unredacted police reports and identifying information for
“address unknown” witnesses on the People’s witness list. The People preliminarily urge
that the issue is moot because the requested information has been provided. We disagree.
       “A case is moot when any ruling by this court can have no practical impact or
provide the parties effectual relief.” (Woodward Park Homeowners Assn. v. Garreks,
Inc. (2000) 77 Cal. App. 4th 880, 888.) “ ‘However, if a matter is of general public
interest and is likely to recur in the future, a resolution of the issue by the court is
appropriate. [Citation.] In addition, cases are not moot when they present questions that
are capable of repetition, yet evade review’ ” (Corrales v. Bradstreet (2007) 153
Cal. App. 4th 33, 46), or where any issues remain to be litigated, as “even the availability
of a ‘partial remedy’ is ‘sufficient to prevent [a] case from being moot.’ ” (Calderon v.
Moore (1996) 518 U.S. 149, 150.) “Another exception exists when, despite the
happening of a subsequent event, material questions remain for the court’s
determination.” (Building a Better Redondo, Inc. v. City of Redondo Beach (2012) 203
Cal. App. 4th 852, 867.)
       Here, though the People have provided some unredacted police reports,5 they still
refuse to produce former addresses or other identifying information that would allow
Holland to locate several witnesses named on the People’s witness list with “address
unknown.” These witnesses are expected to testify to Holland’s alleged comments about

       5
           Ante, footnote 2.


                                                4
his role in the charged crime and, under Evidence Code section 1108,6 about prior
uncharged offenses. Further, as to one witness, Ms. Henderson, the People professed at
the December 13, 2012 preliminary examination that they did not have a current address
but conceded that they had a former “out of state” address.
        Thus, the People have not provided all of the requested information and relief may
be granted to Holland by compelling disclosure of the remaining information. Therefore,
the issue is not moot.
                                   DUTY TO DISCLOSE
        Holland contends that disclosure of the unredacted police reports and identifying
information for certain witnesses on the People’s witness list is required under the Due
Process Clause of the Fourteenth Amendment, or section 1054.1. We agree.
        The People have a constitutional and statutory obligation to disclose certain types
of information to the defense. (Brady v. Maryland (1963) 373 U.S. 83; § 1054.1, subds.
(a), (e).)
        Under California discovery statutes, the People have a duty to provide, among
other things, “[t]he names and addresses of persons the prosecutor intends to call as
witnesses at trial” and “[a]ny exculpatory evidence” (§ 1054.1, subds. (a), (e)) that is
“known or is reasonably accessible.” (In re Littlefield (1993) 5 Cal. 4th 122, 136
(Littlefield).) A petitioner does not need to establish the materiality of the evidence he
seeks in order to obtain it before trial; materiality is relevant only to a claimed discovery
violation after trial, not to the scope of the duty to disclose in the first place. (Barnett v.
Superior Court (2010) 50 Cal. 4th 890, 901.)


        6
        Evidence Code section 1108 provides that, in criminal actions in which the
defendant is accused of a sexual offense and in which the People plan to disclose
evidence of defendant’s commission of another sexual offense, the People shall disclose
such evidence to the defendant, including statements of witnesses or a summary of the
substance of any testimony that is expected to be offered.


                                               5
       Separately, the Due Process Clause of the federal Constitution requires that the
prosecution disclose information that is both material and exculpatory. (Brady v.
Maryland, supra, 373 U.S. at p. 87.) “[W]e have held that such duty is not fulfilled by
the mere disclosure of the informant’s name, but requires disclosure of information
regarding the whereabouts of the informant as well.” (Littlefield, supra, 5 Cal.4th at p.
132.) “What must be disclosed is the witness’s ‘identity’; not merely his name, but all
pertinent information which might assist the defense to locate him.” (Eleazer v. Superior
Court (1970) 1 Cal. 3d 847, 851 (Eleazer).) “These objectives reflect, and are consistent
with, the judicially recognized principle that timely pretrial disclosure of all relevant and
reasonably accessible information, to the extent constitutionally permitted, facilitates ‘the
true purpose of a criminal trial, the ascertainment of the facts.’ ” (Littlefield, supra, at pp.
130-131.) “Allowing an accused the right to discover is based on the fundamental
proposition that he is entitled to a fair trial and an intelligent defense in light of all
relevant and reasonably accessible information.” (Pitchess v. Superior Court (1974) 11
Cal. 3d 531, 535.)
       Here, Holland argues that section 1054.1, subdivision (a), requires the disclosure
of relevant reports in their entirety and that the People violated this provision by
redacting information. The People disagree and contend that section 1054.1, subdivision
(a), only compels production of the names and addresses of witnesses if such data “is in
the possession of the prosecuting attorney or if the prosecuting attorney knows it to be in
the possession of the investigating agencies.” The People state that since they are not in
possession of the current addresses of witnesses listed as “address unknown,” then they
have no duty to seek out the information. The People further presume that section
1054.1, subdivision (a), requires disclosure of the witness’s current addresses, and,
therefore, if the witness moves, the prosecution need not turn over the new address. The
People therefore argue that they do not have to provide the last known addresses for the
“address unknown” witnesses on their list. We disagree with the People.

                                                6
        The California Supreme Court has held that section 1054.1 “reasonably should be
interpreted to require both the prosecution and the defense to disclose the names and
addresses of persons whom they intend to call as witnesses at trial, if such information is
known or is reasonably accessible.” (Littlefield, supra, 5 Cal.4th at pp. 135-136.) The
People do currently have access to a prior address of Ms. Henderson based on the
testimony of the investigator during the preliminary examination. Though it may be true
that the People do not have current addresses for the “address unknown” witnesses, it
does not follow, as the People presume, that section 1054.1, subdivision (a), requires
disclosure of only the witness’s current address. Section 1054.1 requires the People to
reveal the witness’s name and address to allow the defense an opportunity to locate the
witness. It is reasonable that the Legislature would expect the People to turn over the last
known address even if it is known that the witness has since moved. Therefore, the
People have a duty to provide the last known address of the “address unknown” witnesses
on their list.
        Next, the People argue that under section 1054.7, which provides, in pertinent
part, that “[t]he disclosures required under this chapter shall be made at least 30 days
prior to the trial,” there is no obligation to produce this information since a trial date has
not been set. We again disagree.
        In Magallan v. Superior Court (2011) 192 Cal. App. 4th 1444, 1460, we held that
section 1054.7 requires the prosecution to provide required information to the defense at
least 30 days before trial. We further stated that “[i]t does not preclude a defendant from
making an earlier discovery motion under Penal Code section 1054.5, nor does it
preclude such a motion from being granted more than 30 days in advance of trial. If the
Attorney General’s interpretation were correct, the prosecutor’s discovery obligations
would suddenly take effect 30 days before trial, and the defense would be deprived of the
opportunity to prepare for trial before that time. Such an interpretation would be
completely at odds with the express statutory purposes of Chapter 10, which are to

                                               7
promote ‘timely pretrial discovery.’ ” (Magallan v. Superior Court, supra, at p. 1460.)
Thus, Holland may request disclosure of information more than 30 days before trial.
       Lastly, with regard to the duty to disclose as required by the federal Constitution,
Holland contends that the reciprocity guarantee of the Due Process Clause compels
disclosure of identifying information or prior addresses from the People’s witness list.
The People contend in response that there was no due process violation because they had
no duty to conduct Holland’s investigation for him. We disagree with the People.
       In Eleazer, the police disclosed the name of a paid police informer who was a
material witness but denied any knowledge of the informer’s address or any way in which
he could be contacted. (Eleazer, supra, 1 Cal.3d at p. 849.) The California Supreme
Court held that with regard to a material witness, the People could not skirt the disclosure
requirements by deliberately failing to learn the whereabouts of the witness, and refused
to accept that “the prosecution automatically fulfills its obligation of disclosure when it
reveals all that it knows, despite inadequacy of such data.” (Id. at pp. 851-852.) It
reasoned: “[t]he present case, moreover, does not merely involve an insufficiency of
government knowledge; here the police deliberately resolved to make no effort to learn
the residence of the informer or to establish a way by which to locate him. That the
police did so without motive to harm the defendant, but to foster the security of the
informer, does not afford a sufficient justification. . . . [¶] . . . [¶] . . . Due process
requires . . . that the police and the district attorney undertake reasonable efforts in good
faith to locate the informer so that either party or the court itself . . . could, if it so
desired, subpena him as a witness.” (Id. at pp. 851-853.)
       In Littlefield, a public defender was held in contempt after refusing to comply with
a discovery order. (Littlefield, supra, 5 Cal.4th at p. 125.) The Supreme Court held that a
defendant with access to the address of a proposed witness was required to furnish the
address to the prosecution. It reasoned that the law recognizes “implicitly, if not
explicitly--that the disclosure of only the name of the witness whose identity must be

                                                 8
divulged prior to trial, unaccompanied by information regarding the whereabouts of that
witness, generally would not fulfill the purpose of the disclosure requirement.” (Id. at p.
132.) Littlefield concluded further that the reasoning in Eleazer applied to the parties’
obligations under the reciprocal discovery statutes. (Id. at p. 133.)
       The People have not provided any contact or identifying information for witnesses
marked with “address unknown” beyond the witness’s name. Though it is true that the
People need not produce information that Holland could obtain through the exercise of
due diligence, the “statutes and rules recognize--implicitly, if not explicitly--that the
disclosure of only the name of the witness whose identity must be divulged prior to trial,
unaccompanied by information regarding the whereabouts of that witness, generally
would not fulfill the purpose of the disclosure requirement.” (Littlefield, supra, 5 Cal.4th
at p. 132.)
       “Prejudice ensues from a denial of the opportunity to place the witness in his
proper setting and put the weight of his testimony and his credibility to a test, without
which the jury cannot fairly appraise them.” (Alford v. United States (1931) 282 U.S.
687, 692.) “[W]hen the credibility of a witness is in issue, the very starting point in
‘exposing falsehood and bringing out the truth’ through cross-examination must
necessarily be to ask the witness who he is and where he lives. The witness’[s] name and
address open countless avenues of in-court examination and out-of-court investigation.
To forbid this most rudimentary inquiry at the threshold is effectively to emasculate the
right of cross-examination itself.” (Smith v. Illinois (1968) 390 U.S. 129, 131, fn.
omitted.) Locating the witnesses provides Holland with information about who the
witnesses are, where they live, and what kinds of business or activities with which they
are involved. (Alford v. United States, supra, at p. 689.) Thus, disclosure of a last known
address or other identifying information is compelled by Eleazer and Littlefield.
       The reciprocal discovery scheme is “to be interpreted to give effect to certain
purposes, including preventing delay, saving time and promoting the ascertainment of

                                              9
truth.” (People v. Bowles (2011) 198 Cal. App. 4th 318, 326; see § 1054; see generally
Taylor v. Illinois (1988) 484 U.S. 400, 410-411.) The People’s failure to turn over
information which they alone appear to have access is inconsistent with these goals.
                                     DISPOSITION
      The petition for writ of mandate is granted. Let a peremptory writ of mandate
issue, directing the superior court to vacate its September 12, 2012 order denying
Holland’s motion to compel disclosure and to enter a new order granting Holland’s
motion to compel. The temporary stay order is vacated.




                                                             Premo, Acting P.J.




      WE CONCUR:




             Elia, J.




             Márquez, J.




                                            10